Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-skid plastic wraps” as called for in part b) of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The term “non-skid plastic wraps” or “plastic wraps” is not used in the specification or identified in the drawings.
The drawings are objected to because the drawings include a figure 9 which is not referenced in the Description of Drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	The term “non-skid plastic wraps” or “plastic wraps” as called for in part b) of claim 1 is not used in the specification or identified in the drawings.
The drawings include a figure 9 which is not referenced in the Description of Drawings.  
Page 6, lines 6 and 7 of the description both contain a description of figure 8c which descriptions are conflicting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is written as four separate complete sentences and thereby is not in one sentence form as required by 35 U.S.C. 112(b). Claim 1 is also written as a list of separate disparate and 
The dependent claims 2-20 are not proper dependent claims in that they are not drawn to the same subject matter of a water replenishing device of parent claim 1 but are instead drawn to portions of claim 1 such as the plastic, the support, the wrap, housing etc. Additionally, claims 2-20 include numerous subjective terms with no definite definition which are open to individual interpretation and are thereby indefinite; such as a plastic “which is economical”, “excellent” mechanical and fabricating properties, “superior” corrosion resistant or bonding agent. Also, claim 3 calls for the subject matter as seen in figures 1 and 3 which is indefinite. Applicant needs to define what specific structure within figures 1 and 3 are being claimed. Additionally, claims 15 and 16 are improper because all of the tubing and related connections are defined in parent claim 1 as being plastic, however, claims 15 and 16 attempt to change some of the connections and tubing parts to brass and steel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Busenga 5,836,022 in view of Swanson et al. 2005/0000011 and Morrison 2009/0165202. Busenga discloses: A water replenishing device (10) comprising:

A liquid flow control apparatus having a housing (46), a liquid buoyant float (58)
A custom engineered water supply connection (52, 62) that attaches to aforementioned liquid flow control apparatus: 
Substantially as claimed but does not disclose several non-skid plastic wraps or a rubber type seal. 
However, in regard to the non-skid wrap, Swanson teaches another water valve for poolside use as taught in paragraph 30 having a non-slip surface attached to the bottom of the base valve housing for the purpose of preventing slippage on the poolside surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the apparatus of Busenga with a non-skid surface as, for example, taught by Swanson in order to preventing slippage on the poolside surface.
However, in regard to the seal, Morrison teaches another pool water control apparatus having a rubber seal for the valve as taught in paragraph 36 for the purpose of preventing water leakage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the valve of Busenga with a rubber seal as, for example, taught by Morrison in order to prevent leakage.
In regard to the dependent claims, Busenga discloses the materials in the apparatus to be corrosion resistant with respect to typical pool use as claimed with the valve being opened and closed by the float and the device having adjustable positions as seen in figures 1 and 2. In regard to claims 15 and 16, Busenga discloses the plastic alternative as called for in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 teach other related pool water addition valves and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754